Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Bodner on 05/204/2022.
The application has been amended as follows: 
	Claim 1 has been amended as follows to clarify the claim language regarding  the first controlled semiconductor switch and the second controlled semiconductor switch.

1. (Original) A circuit arrangement for combined protection of a load from temporary and transient overvoltages with emergency operation of the load in the presence of a temporary overvoltage and with integrated follow current limitation, wherein a first surge arrester (1), in particular a spark gap or a varistor, is provided between network-side input terminals (E) and a second surge arrester (2), in particular a varistor, is provided between load-side output terminals (A) for follow current limitation, 
     characterized in that 
     a first controlled semiconductor switch (HLLängs) is provided in the series branch between the input terminal and the output terminal (E; A) and a second controlled semiconductor switch (HLQuer) is provided in an output-side parallel branch, wherein a mechanical switch (S) and a series capacitance (CLängs) are connected in parallel with the first controlled semiconductor switch (HLLängs) in the series branch, furthermore the second controlled semiconductor switch (HLQuer) in the parallel branch is part of a series circuit comprising a parallel circuit of the second surge arrester (2) and a parallel capacitance (CQuer), with a series inductance (L) in the series branch between the input terminal (E) and the parallel circuit of the series capacitance (CLängs), the first controlled semiconductor switch (HLLängs) and the mechanical switch (S), as well as with a microcontroller (µC) for controlling the first controlled semiconductor switch and the second controlled semiconductor switch, wherein the microcontroller (µC) is connected to a current detector (SD) in the series branch
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
1) The prior art (CN 111293005) discloses a circuit arrangement [Fig. 1, circuit as shown] for combined protection of a load [Fig. 1, 24] from temporary and transient over-voltages with emergency operation of the load in the presence of a temporary overvoltage and with integrated follow current limitation, characterized in that a first controlled semiconductor switch [Fig. 1, 14] is provided in each case in the series branch between the input terminal and the output terminal [Fig. 1, input and output terminals of the circuit] and a second controlled semiconductor switch [Fig. 1, switch 19] is provided in the an output-side parallel branch, wherein a mechanical switch [Fig. 1, switch S] is connected in parallel with the first controlled semiconductor switch [Fig. 1, switch 8 and 14 are connected in parallel] in the series branch, furthermore the second controlled semiconductor switch [Fig. 1, 13/19] in the parallel branch is part of a series circuit comprising a parallel circuit of a resistor [Fig. 1, 18] and a parallel capacitance [Fig. 1, 17], with a series inductance [Fig. 1, 30], the first controlled semiconductor switch [Fig. 1, 14] and the mechanical switch [Fig. 1, 8], as well as with a microcontroller [Fig. 1, 10] for controlling the semiconductor switches, wherein the microcontroller (µC) is connected to a current detector [Fig. 1, 26] in the series branch.
However, the prior art does not disclose a first surge arrester, in particular a spark gap or a varistor, is provided between network-side input terminals; a second surge arrester, in particular a varistor, is provided between load-side output terminals; a series capacitance connected in parallel with the mechanical switch; the output-side parallel branch having a parallel circuit of a second surge arrester and a capacitor. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
2) The prior art by WO 2011/070235 discloses a circuit arrangement for combined protection of a load from temporary and transient overvoltages with emergency operation of the load in the presence of a temporary overvoltage and with integrated follow current limitation, wherein a first surge arrester [Fig. 3, B1], in particular a spark gap or a varistor, is provided between network-side input terminals [Fig. 1, 30] and a second surge arrester [Fig. 3, X3], in particular a varistor, is provided between load-side output terminals [Fig. 1, 32] for follow current limitation, characterized, wherein a mechanical switch [Fig. 3, S1] and a series capacitance [Fig. 3, C1 connected in parallel with S1] are connected in parallel; with a series inductance [Fig. 3, L1] in the series branch between the input terminal and the parallel circuit of the series capacitance [Fig. 3, C1], a microcontroller [Fig. 3, Control logic and driver for switch S1]; wherein the microcontroller is connected to a current detector [Fig. 3, Overcurrent detector B3] in the series branch.  
However, the prior art does not disclose a first controlled semiconductor switch is provided in each case in the series branch between the input terminal and the output terminal; wherein the first controlled semiconductor switch is not connected in parallel with the capacitance and the mechanical switch; a second controlled semiconductor switch is provided in an output-side parallel branch; furthermore the second controlled semiconductor switch in the parallel branch is part of a series circuit comprising a parallel circuit of the second surge arrester and a parallel capacitance, wherein the microcontroller does not control the first and second controlled semiconductor switches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836